Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ amendment filed 02/12/2021 is acknowledged.
The Declarations by Dr. Mark Wes Schilling and Dr. Yan Li Campbell have been considered. 
Claims 1, 11 have been amended.
Claims 1-24 are being considered on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claims 1 and 11 recite “the composition thickness increases as the percentage of at least one active ingredient increases”. The increase in the thickness of a composition with increasing an active ingredient is not clear. The thickness of a coating as applied to a food may increase or decrease depending on the method of application. However, increase in the thickness of a composition when the active ingredient increases is ambiguous. The water vapor permeability increase as the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (Annual Int. Research Conf. on Methyl Bromide Alternatives and Emission Reduction. Nov. 6-8, 2012; hereinafter R1) in view of Augello et al. (US 2004/0137043; hereinafter R2) and Bozdemir et al. (Turk J. Chem. 27: 773-782 (2003) here in after R3)
Claims 1 and 11 have been amended; now reciting “The composition thickness increases as the percentage of at least one active ingredient increases” and “the water vapor permeability of the composition increases as the composition thickness increases”.  
For examination purposes; claim 1 is interpreted as a food grade coating for controlling pest infestation on or in food, comprising propylene glycol as the active ingredient and a food grade acceptable carrier. Claim 1 also recites the “water vapor permeability” of the coatings applied to foods.  The water vapor permeability (WVP) of the coating is recited as a function of coating thickness (i.e., m-1 
Claim 1 - R1 teaches that a finished ham product needs to lose at least 18% of its original weight during aging (quoting USDA1999). The requirement to lose at least 18% moisture during production process is also recited in the instant specification at par [0007]. Furthermore, at the same time unique flavors of dry cured ham are caused by proteolysis ad lipolysis with the presence of oxygen. Therefore, “water vapor permeability” of the films and coatings needs to be considered when selecting a proper coating. (page 77-2, last par.)
Claims 1, - R1 discloses a composition for controlling mites in or on dry cured ham. (page 77-1, par. 3)
Claims 1, 2, - The materials tested for controlling mites include lard, propylene glycol, mineral oil, glycerol and potassium sorbate. R1 discloses that coating hams with hot lard is a common practice in Spain. (page 77-2, par. 1)
Claims 1, 2, 3, 4, - R1 discloses that both lard and propylene glycol were effective (P<0.05) at controlling mite reproduction. There were no difference between control samples and the treated samples regarding sensory quality of the treated hams. (page 77-2, par. 3)
Claims 1, 8,  R1 discloses that since ham products need to lose moisture during aging and the flavor development requires oxygen, coating having permeability for water and oxygen are to be considered. (page 77-2, par. 4). R1 clearly suggests “water and oxygen permeability” as result effective variables. 
Claim 9, 10 - While R1 clearly discloses the effectiveness of propylene glycol and lard for controlling mites in ham and suggests using food grade coatings
R1 is also silent to the water vapor permeability rates as recited in claim 1. 
Claims 3, 5, - R2 discloses an edible, hardenable coating composition comprising microcrystalline cellulose, and carrageenan and a plasticizer. The coating may be applied to foods. (Abstract, 0002)
Claim 5 - R2 discloses that the microcrystalline cellulose and carrageenan interact to provide film forming characteristics. [0017]
Claims 6, 7 - R2 discloses that a plasticizer is included in the coating composition. The plasticizer may be propylene glycol. The plasticizer may be used at 31-35% of the coating. [0033]
Claim 7, - R2 discloses that propylene glycol alginate may also be used at 5-10% to increase the gloss of the coating. [0034]
Claim 11, 22 - R2 discloses a method for coating wherein microcrystalline cellulose, carrageenan, hydroxymethylcellulose and propylene glycol are mixed, hydrated and applied by spraying; using a coater at 82-87C and an outlet temperature of 37-42C. [0080]
R2 is also silent to “water vapor permeability” rate recited in claim 1. 
Claims 1, 11 - R3 investigates plasticizer effect on water vapor permeability (WVP) properties of edible films. The WVP of films comprising a carbohydrate and various plasticizers including propylene glycol is disclosed. (Abstract)
R3 discloses that when a plasticizer is added to film forming solutions, they affect the barrier properties and increase mass transfer through the films. (page 774, par. 2)
Claim 1 - R3 discloses that in methyl cellulose and hydroxypropyl cellulose-based films, an increase in propylene glycol (PG) increases the WVP of the film. (page 776, par. 2)
Claim 1 - R3 discloses that film thickness effect. (page 779, par. 1)
In summary, the usefulness of propylene glycol and lard in controlling mites in food products exemplified by dry cured ham is clearly disclosed by R1. R1 also suggests applying food coatings to such products. R1 teaches of the amount of moisture that should be lost from ham during curing (at least 18% by weight) together with the necessity of having a film with water vapor and oxygen transmission during curing of the product. R2 teaches of food coatings for comprising propylene glycol and certain food hydrocolloids. R3 clearly teaches that adding plasticizers to the coating compositions will increase the water vapor transmission rate. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the composition of R1 by incorporating it into a film forming composition as motivated by R2. Since a target point for moisture loss is taught by R1 (18% by wt.), and R3 teaches of the relationship of moisture transmission rate and plasticizer content, those of ordinary skill in the art would have optimized the concentration/thickness of food coatings comprising propylene glycol as the active ingredient. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in producing edible compositions that can be used in food coatings.
Claim 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (Annual Int. Research Conf. on Methyl Bromide Alternatives and Emission Reduction. Nov. 6-8, 2012; hereinafter R1), Augello et al. (US 2004/0137043; hereinafter R2) and  Bozdemir et al. (Turk J. Chem. 27: 773-782 (2003) here in after R3), further in view of CH321493 (Machine translation, hereinafter R4)
The disclosures of R1-R3 are incorporated by reference as outlined above.
R1-R3 are silent regarding infusing a container with the edible composition to be used for food storage.
R4 discloses that cheese is transported with a protective coating. The coating protects cheese against mites, and contamination. (page 1, par. 1)
R4 discloses that the coating should be permeable. (page 1, par. 2)
R4 teaches that sorbic acid (anti-mold agent) may be incorporated into the coating and is not detected in the cheese. (page 2, last par.)
Therefore, it would have been obvious to treat or infuse a container with the composition of claim 1 (food preserving agent) for storing a food item. As motivated by R4, the container may be a wrap, a bag, or any other suitable container for storing food materials. 
Response to Arguments
	In light of the new ground(s) of rejection necessitated by claim amendments, Applicants’ arguments are moot. 
	A prima facie case of obviousness is established where the Examiner demonstrates that the invention in nothing more than the predictable result of a combination of familiar elements according to known methods. KSR Int’l. Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007); Rolls-Royce, PLC v. United Technologies Corp., 603 

		
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMID R BADR/Primary Examiner, Art Unit 1791